DEBORAH J. MILLER,                                   )
                                                     )
                 Plaintiff-Appellant,                )
                                                     )
v.                                                   )        No. SD36711
                                                     )        Filed: February 18, 2021
GREGORY A. CULTON, SR.,                              )
                                                     )
                 Defendant-Respondent.               )


                 APPEAL FROM THE CIRCUIT COURT OF HOWELL COUNTY

                               Honorable Douglas D. Gaston, Special Judge

AFFIRMED

        Deborah J. Miller (“Miller”) appeals from the trial court’s judgment in favor of Gregory

A. Culton (“Culton”). In two points on appeal, Miller asserts the trial court misapplied the law in

awarding 100 percent of partition sale funds to Culton because the property was sold “subject to”

the existing note and deed of trust encumbering the property, and because Culton waived any

entitlement to an offset or unequal distribution of the partition funds. Finding no merit to

Miller’s two points, we deny the same and affirm the judgment of the trial court.1




1
  Culton did not submit a brief. Culton was not required to do so and suffers no penalty as a result, though we are
left to adjudicate the issues presented without the benefit of any argument Culton may have asserted. See Erskine v.
Dir. of Revenue, 428 S.W.3d 789, 790 n.1 (Mo.App. S.D. 2014).
                                     Facts and Procedural Background

         We recite the evidence in accord with the principle that the trial court can believe some,

all, or none of the evidence, and that our standard of review requires us to view the evidence in

the light most favorable to the trial court’s judgment. Bramer v. Abston, 553 S.W.3d 872, 879

(Mo.App. S.D. 2018). We recite other material as necessary for context.

         On March 3, 2005, Culton acquired a parcel of real estate located in Howell County (the

“real estate”). He made a $25,000 down payment, and executed a promissory note in the amount

of $125,000, secured by a deed of trust.

         On October 20, 2005, Culton added Miller’s name to the warranty deed, but not to the

promissory note and deed of trust.2 Culton and Miller were in a relationship for 13 years, but

never married.

         At Miller’s request, Culton moved from the real estate in November 2016, but Culton

continued to make payments in the amount of $821.16 per month, as required by the promissory

note.

         On January 10, 2017, Miller filed a “Petition for Partition of Real Estate,” against Culton.

On February 20, 2017, Miller amended the petition to add Countrywide Home Loans, Inc. (the

holder of the promissory note at the time), as a party defendant.




2
  While this warranty deed was entered into evidence as Exhibit B at the March 11, 2019 hearing, it was not made
part of the record on appeal, nor were the other six exhibits. Miller’s brief states that all exhibits were in the
possession of Culton’s attorney, and that while Miller requested the exhibits, Culton’s attorney never provided them.
Rule 4 of the Southern District Special Rules provides that “[i]n the event a party other than appellant has custody of
an exhibit, the appellant shall request the exhibit in writing from the party having custody” and file a copy of the
request with this Court. Miller did not file a copy of any written request with this Court. When an exhibit is omitted
from the record on appeal and is not deposited with the appellate court, “its intendment and content will be taken as
favorable to the trial court’s ruling and as unfavorable to the appellant.” State v. Hawkins, 328 S.W.3d 799, 810 n.3
(Mo.App. S.D. 2010).

                                                          2
           On June 12, 2017, Miller and Culton entered into a “Stipulation” whereby they agreed

that the real estate was of such a nature that it could not be divided in kind, and requested an

order by the court

           directing the sale of the real estate, subject to the lien of the mortgage, by the
           Sheriff of Howell County with said sale to be conducted at a time selected by the
           Sheriff and to be set forth in subsequent order of the Court.

                   The parties further request that the proceeds from the sale be deposited in
           the registry of the circuit clerk of Howell County awaiting further orders of the
           court for apportionment of the sale proceeds.

           On June 13, 2017, the court issued its order that the real estate be sold by the Howell

County Sheriff, “subject to the lien of the mortgage[.]”3

           On October 23, 2017, a “Notice of Sale in Partition” was issued by the Sheriff of Howell

County, that the subject real estate would be sold on December 8, 2017. The real estate was sold

on December 8, 2017, to Dan Culton (Greg Culton’s brother and the highest bidder) for the sum

of $85,000. The sale proceeds were placed in the registry of the court.

           On February 5, 2018, the trial court ordered the sum of $4,279.50, representing costs and

expenses of the sale, be paid out of the sale proceeds. A sheriff’s deed was delivered to the

buyer on the same date.

           On March 11, 2019, a hearing was held. Miller presented no evidence, but asked the

court to take judicial notice of the Stipulation filed by the parties. Culton testified as to his

original acquisition of the real estate, and the subsequent transfer of the real estate by him as a

single person, then to himself and Miller as single persons. Culton testified, without objection,

that he continued to pay the mortgage payments, insurance, and real estate taxes. He stated that

after the sheriff’s sale, he stopped making the mortgage payments, but had to resume making the

payments due to the unresolved issue of division of the sale proceeds. There was a delinquency
3
    The trial court signed the bottom of the Stipulation under date of June 13, 2017, with the notation “so ordered.”

                                                             3
of $3,366.74, and Countrywide was instituting foreclosure proceedings. To avoid foreclosure

proceedings, and to protect his credit, Culton paid the delinquency and thereafter continued to

make the mortgage payments. Culton testified that the current balance due on the promissory

note, now held by Select Portfolio Servicing, Inc., was $82,762.62.

           In final argument, the parties stipulated that the sole argument was whether or not the lien

would be paid before the proceeds of the sale were distributed between the parties.

           The trial court took the matter under advisement and requested counsel submit

suggestions in support.

           On February 19, 2020, the trial court filed its “Judgment and Order of Distribution.” The

trial court specifically found that “although the real estate was sold subject to the deed of trust,

the defendant continues to be the sole obligated party under the terms of the promissory note and

has been required to service said debt as well as other associated costs, with no financial

contribution by the plaintiff.” The trial court ordered the Circuit Clerk of Howell County to pay

Culton the sum of $80,720.50, the remaining funds being held in the court’s registry, after

payment of cost, expenses and attorney fees.

           On March 19, 2020, Miller filed a “Motion to Amend Judgment, for Reconsideration

and/or for New Trial.” There is no indication in the record that the trial court ruled on the

motion and it is therefore deemed overruled pursuant to Rule 78.06.4 This appeal followed.

           In two points on appeal, Miller asserts:

           POINT I:          The trial Court misapplied the law in awarding one hundred
                             percent of the partition sale funds to [Culton] because the property
                             was sold ‘subject-to’ the existing note and deed of trust
                             encumbering the property and therefore resulted in a distribution
                             not in accordance with interests of the parties.


4
    All rule references are to Missouri Court Rules (2016).


                                                              4
       POINT II:        The trial Court misapplied the law in awarding one hundred
                        percent of the partition sale funds to [Culton] because the property
                        was sold subject-to the existing note and deed of trust encumbering
                        the property and [Culton] affirmatively waived any entitlement to
                        an offset or unequal distribution of the partition funds.

                                       Standard of Review

               A partition action is a court tried action and is thus reviewed pursuant to
       Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). We will sustain the
       judgment of the trial court unless there is no substantial evidence to support it, it
       is against the weight of the evidence, or it erroneously declares or applies the law.
       We defer to the trial court’s findings of fact because of its superior ability to
       assess the credibility of witnesses.

Umland v. Graham, 589 S.W.3d 670, 672 (Mo.App. W.D. 2019) (internal quotations and

citations omitted).

                                             Analysis

                      Point I: Distribution Allegedly “Not in Party Interests”

       Miller argues that “because each of the parties held an undivided one-half interest in the

whole, the remaining proceeds after expenses should have been divided among the two parties,

as their interests appeared in the deed, each receiving $40,360.25 respectively, rather than

apportioned to [Culton] solely to satisfy the encumbrance on the subject property.”

       “[T]he law is settled in Missouri and generally over the country that, when a grantee

takes title to land by deed reciting the conveyance is subject to certain incumbrances, the deed

itself imposes on him no personal liability with respect thereto.” Hollida v. Hollida, 131 S.W.3d

911, 922 (Mo.App. S.D. 2004) (internal quotation and citation omitted) (emphasis in original).

This does not “somehow obligate[] the purchaser . . . to assume the prior owners’ liability on the

promissory note.” Id. at 921 (emphasis in original). “[T]here is nothing in the record suggesting

that [purchaser] contractually assumed the promissory note prior to his purchasing the property

in question at the . . . sale.” Id. at 922. “While the []purchaser may ultimately have to pay the
                                                 5
underlying debt to avoid foreclosure, if it fails to do so, as the facts are now presented, its

liability is limited only to its interest in the property itself.” Id.

        “The presumption that co-tenants hold equal ownership shares in property in the face of a

deed that is otherwise silent may be rebutted. Evidence relevant to rebut the presumption may

include evidence that the co-tenants contributed unequally toward the purchase of the property.”

Hoit v. Rankin, 320 S.W.3d 761, 772 (Mo.App. W.D. 2010).

        As relevant here, the trial court found that the property sold for $85,000 at the Sheriff’s

sale, “and the sale of the real estate did not result in satisfaction of the promissory note as the real

estate was sold subject to the existing deed of trust which at the time of the sale was

approximately $82,000.” The trial court also found that “although the real estate was sold

subject to the deed of trust, the defendant continues to be the sole obligated party under the terms

of the promissory note and has been required to service said debt as well as other associated

costs, with no financial contribution by the plaintiff.” Miller fails to demonstrate how, on the

basis of this record and these findings, the trial court erred in awarding the proceeds of the sale to

Culton. Point I is denied.

                                Point II: Alleged Judicial Admission

        In her second point, Miller argues that the “trial [c]ourt misapplied the law in awarding

one hundred percent of the partition sale funds to [Culton] because the property was sold

subject-to the existing note and deed of trust encumbering the property and [Culton]

affirmatively waived any entitlement to an offer or unequal distribution of the partition funds.”

In support, Miller directs us to the following portion of the March 11, 2019 hearing transcript:




                                                     6
              [MILLER’S COUNSEL]: Judge, before we go off the record I just
       would ask the Court to reflect that prior to going on the record this morning
       we agreed that the sole argument today was whether or not the lien
       would be paid before the proceeds were distributed, but the expenses
       that may have been claimed or testified to today, those were not going
       to be part -- there’s not setoffs or anything like that. That’s the only
       thing I’d ask the Court to note.

               [CULTON’S COUNSEL]: And that’s correct, Judge. It was just
       that the Court understood, again, the portion on the rights of the parties and
       knowing about the note and where those payments had come from, sir.

               THE COURT: Okay. Do you all want to be heard?

               [MILLER’S COUNSEL]: No, Judge.

             [CULTON’S COUNSEL]: Judge, I think you heard our argument.
       There’s no reason for that to be on the record --

               [MILLER’S COUNSEL]: Right.

               THE COURT: Okay.

             [CULTON’S COUNSEL]: -- because I don’t -- whichever way the
       Court goes, no matter whether the argument is on the record or was in
       chambers with you, it means the same.

               [MILLER’S COUNSEL]: Right.

               THE COURT: Okay.

(Emphasis added).

       The question of “whether or not the lien would be paid before the proceeds were

distributed,” as identified by counsel for Miller and Culton, is precisely the issue addressed by

the trial court’s judgment. The trial court in essence found that the lien would be paid before the

proceeds were distributed between the parties. That finding does not contravene the stipulation,

supra, made by counsels for Miller and Culton. Point II is accordingly denied.



                                                7
     The judgment of the trial court is affirmed.


WILLIAM W. FRANCIS, JR., J. - OPINION AUTHOR

NANCY STEFFEN RAHMEYER, P.J. - CONCURS

JACK A.L. GOODMAN, J. - CONCURS




                                              8